Filed 10/26/18                                               Case 15-11835                                             Doc 723


      1        PHILLIP GILLET, JR.
               ATTORNEY AT LAW
      2    1705 27TH STREET
      3    BAKERSFIELD, CALIFORNIA 93301-2807
           (661) 323-3200 ● FACSIMILE (661) 323-3078
      4    Phillip W. Gillet, Jr., State Bar No. 214914
           lawyer@bak.rr.com
      5    Attorney for debtor1
      6




                                                                                                                        1705 27TH STREET • BAKERSFIELD, CA 93301-2807 • (661) 323-3200 • FACSIMILE (661) 323-3078 • www.bakersfieldlaw.org
                                        UNITED STATES BANKRUPTCY COURT
      7
                           EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
      8
           In re:
      9    JAMES FLOYD CANNON                                                 Case No.: 15-11385-A-7
           JAIME DARLENE CANNON
     10
                                                                              Chapter 7
     11    Address: 1134 W. Galloway Avenue                                   Docket Control No(s).: MRG-1
                    Weiser, ID 83672
     12                                                                      DATE: November 7, 2018
                                                                             TIME: 9:45 a.m.




                                                                                                                                                                                                                                             A T T O R N E Y
                                                                                                                                                                                                                                                               PHILLIP GILLET, JR.
     13    Social Security No(s)./TIP No(s).                                PLACE: 510 19th Street
                    xxx-xx-5710                                                    Bakersfield, California
     14    Tax ID / EIN: XX-XXXXXXX                                         JUDGE: Hon. Fredrick E. Clement
     15
                               Debtor(s).
     16




                                                                                                                                                                                                                                             A T
     17




                                                                                                                                                                                                                                             L A W
     18
                DEBTORS’ OPPOSITION TO U.S. BANK TRUST, N.A., AS TRUSTEE OF THE IGLOO
     19                   SERIES III TRUST’S MOTION FOR RELIEF FROM STAY.

     20    TO U.S. BANK TRUST, N.A., AS TRUSTEE OF THE IGLOO SERIES III TRUST AND ITS
     21    ATTORNEY(S) OF RECORD:
     22               The debtor opposes the relief from stay because he has the property for sale, there is $75,000
     23    to $100,000 in equity to protect the creditor and the proceeds from the sale will be paid to Mr.
     24    Cannon’s bankruptcy estate to purchase a malpractice claim that may be property of the estate.
     25               I.       FACTS
     26               The debtor just retained my office today to file an opposition to this motion. Counsel for the
     27    debtors understands that an opposition was due on October 24, 2018. A substitution of attorney will
     28

           1
               The term “debtor” includes both singular and plural. See 11 U.S.C. § 102(7).
                                                                      1
                                       DEBTORS’ OPPOSITION TO MOTION FOR RELIEF FROM STAY
Filed 10/26/18                                       Case 15-11835                                                 Doc 723


      1    be filed shortly. Debtors’ counsel will also contact the moving party to see if a resolution of this

      2    motion is possible, or in the alternative, an agreement to allow late-filed opposition, including
      3    admissible evidence, if necessary.

      4           The debtor currently has the property at 5820 Ferndale Court, Bakersfield, CA 93313 listed
      5    for sale. The debtor intends to sell the house that is subject to the relief from stay and use the

      6    proceeds to pay the bankruptcy trustee to purchase a malpractice litigation claim from the estate by




                                                                                                                      1705 27TH STREET • BAKERSFIELD, CA 93301-2807 • (661) 323-3200 • FACSIMILE (661) 323-3078 • www.bakersfieldlaw.org
      7    paying enough to pay the creditors in full along with all the administrative expenses of the estate.
      8    There is $75,000 to $100,000 in equity to protect the creditors interest in the property.

      9           II. LAW AND ARGUMENT

     10           The Bankruptcy Code also recognizes that certain circumstances require the court to respond
     11    to other interests and permits a flexible approach to the stay as the circumstances may require. 11

     12    U.S.C. § 362(d)(1) authorizes the bankruptcy court broad discretion to grant relief from the




                                                                                                                                                                                                                                           A T T O R N E Y
                                                                                                                                                                                                                                                             PHILLIP GILLET, JR.
     13    automatic stay imposed under under 362(a) for “cause.” Such relief may include “terminating,

     14    annulling, modifying, or conditioning such stay.” Mataya v. Kissinger (In re Kissinger), 72 F.3d

     15    107, 108-09 (9th Cir. 1995).
     16           IV.     CONCLUSION




                                                                                                                                                                                                                                           A T
     17           The court should deny the motion for relief from stay as no cause exists to lift the stay. In the




                                                                                                                                                                                                                                           L A W
     18    alternative provide the debtor with time to file additional evidence and supplemental legal authority

     19    and continue the hearing out 60 days, at which time the debtor will either have concluded the sale of

     20    the property, or the closing would be imminent.
     21                                                           Respectfully submitted,

     22

     23    DATED: October 25, 2018                                By:_________________________________
     24                                                           Phillip W. Gillet, Jr.
                                                                  Attorney for debtor
     25
     26

     27

     28



                                                             2
                                  DEBTORS’ OPPOSITION TO MOTION FOR RELIEF FROM STAY
